Citation Nr: 0012274	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as 
postoperative chronic back pain (a back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claim of entitlement 
to service connection for a back disability.  A notice of 
disagreement was received in February 1995.  A statement of 
the case was issued in March 1995.  A substantive appeal was 
received from the veteran in April 1995.  A hearing was 
scheduled to be held before a member of the Board at the RO 
in December 1996, but the veteran failed to report for this 
hearing.  In November 1997, the Board remanded this matter to 
the RO for further development.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a back disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran suffers from a back disability related to an 
inservice injury.  Applicable law provides service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  According to the Court in Caluza, a well-
grounded claim for entitlement to service connection requires 
competent evidence of the following: i) current disability 
(through medical diagnosis); ii) incurrence or aggravation of 
a disease or injury in service (through lay or medical 
evidence) and; iii) a nexus between the inservice injury or 
disease and the current disability (through medical 
evidence).  Caluza at 506.

The Board notes that there is competent medical evidence of 
record indicating that the veteran currently suffers from a 
back disability.  The record reflects that the veteran had 
back surgery in 1992 and reportedly in 1997, and has recently 
- during a March 1998 VA examination - been diagnosed with 
status post multiple diskectomies with degenerative disc 
disease/degenerative joint disease and right radiculopathy.  
As such, the first requirement under Caluza - that there be 
competent evidence of current disability - is met with 
respect to this claim.  

The Board also notes that there is evidence of record 
demonstrating that the veteran sustained a back injury in 
service, as reflected in the May 1963 service medical record.  
This record constitutes evidence an injury in service, and as 
such, the second requirement under Caluza is also met in this 
case.

Finally, the Board finds that, for the purposes of a well-
grounded analysis, a nexus between a back disability and an 
injury in service has been medically demonstrated.  
Specifically, in a report dated in December 1993, Ben B. 
Ward, M.D. indicates that he had, from time to time since 
1970, treated the veteran for back problems which resulted 
from injuries he received from falling on a bolt while in 
service, reported by the veteran to have occurred in 1963.  
Dr. Ward further stated that the problem was getting worse 
and that the veteran had markedly decreased reflexes in his 
right leg. 

As such, the Board finds that the evidence of record 
sufficiently demonstrates that the veteran's claim of 
entitlement to service connection for a back disability is 
well grounded.  Caluza, supra.  However, for reasons set out 
below, further development is required to comply with the 
duty to assist doctrine prior to further appellate review.  
38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded; to this extent only, the 
veteran's claim is granted.


REMAND

In the November 1997 Board remand, it was requested that, 
among other things, the RO take appropriate steps to contact 
the veteran and request the names, addresses, and approximate 
dates of treatment of all health care providers, VA and 
private, who have treated him for back problems since 
service.  The Board requested that upon receiving responses 
and any necessary authorizations from the veteran, the RO 
contact the named health care providers asked that they 
submit copies of all medical records documenting their 
treatment.  The Board specifically that contact should be 
made with Dr. Ward, among others.  

In an April 1997 letter, the RO requested that the veteran 
complete enclosed authorization forms so that private medical 
records could be obtained.  The RO specifically pointed out 
one should be completed for Dr. Ward (the Board notes that 
clinical records from Dr. Ward are not of record).  In any 
event, there is no indication that the veteran returned 
completed authorization forms or otherwise responded (at 
least in a timely fashion) to this request.  

In June 1999 - more than two years later - the RO received a 
letter from the veteran wherein he listed the names and 
addresses of several doctors who have treated him for his 
back disability, including Dr. Ward. 

Realizing that the RO complied with the November 1997 remand, 
the Board nevertheless is of the opinion - given that the 
veteran's claim is well-grounded - that the veteran should be 
given one last chance to provide the necessary authorization 
forms to enable the RO to gather the possibly relevant 
private medical records from Dr. Ward.  The veteran should be 
reminded that the duty to assist is not "a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the record reflects that the veteran apparently 
underwent back surgery in October 1997.  Records of this 
procedure should be associated with the claims folder.  

In view of the above, this matter is claim is REMANDED to the 
following action:

1.  The RO should again contact the 
veteran and provide him with another 
authorization form for the purpose of 
gathering medical evidence from Dr. Ward.  
The veteran should be reminded of the 
importance of gathering this evidence, 
and that the duty to assist him in 
developing his claim is not a "one way 
street."  The RO should also ask the 
veteran to provide information regarding 
his alleged October 1997 back surgery.  
When the veteran responds and provides 
any additional authorizations, any named 
health care providers should be contacted 
and asked to submit copies of all medical 
records.  All records obtained should be 
associated with the claims folder.

2.  After completion of the foregoing, 
and any other development deemed 
warranted, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a back disability on the 
merits, taking into consideration all 
relevant evidence and all pertinent legal 
authority.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before this case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


